MEMORANDUM OF DECISION:
The defendant was convicted of trafficking in a schedule W drug, a class B offense, 17-A M.R.S.A. § 1103 (Supp.1981), following a jury trial in Superior Court (Cumberland County). On appeal, the defendant argues that the evidence was insufficient to support a conviction by proof beyond a reasonable doubt, because a description of the trafficker recorded by a police officer at the time of the illegal sale differed from the description of the defendant’s then appearance given by two defense witnesses at trial.
The weight of identification evidence is a question for the jury. State v. St. Onge, Me., 392 A.2d 47, 52 (1978).
The jury had the opportunity, not available to us on appeal, of viewing the defendant’s physical appearance at the time of trial. On this record, we cannot say that it was irrational for the jury to conclude that the defendant did fit the description in the contemporaneous police report. The jury might also have been persuasively influenced by the positiveness of the reporting officer’s in-court identification.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.